DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.
	Claims 2-17, 20-31, and 33-35 have been cancelled.  Claims 1, 18, 19, and 32 have been amended.
Claims 1, 18, 19, and 32 are pending and under examination.

Claim Objections
2.	Claim 19 is objected to because all formulae of amines A1 and A2 recited after the deleted clause (C) and (b) should be indicated as strike-through.  It is clear that the intent was to remove these formulae from the claim.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 18, 19, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (Angew. Chem. Int. Ed., 2003, 42: 3153-3158), in view of each Zhou et al. (Adv. Materials, 2010, 22: 4567-4590), Wu et al. (Biomacromolecules, 2005, 6: 3166-3173), Brey et al. (Acta Biomaterialia, 2008, 4: 207-217), Sunshine et al. (Adv. Mater., 2009, 21: 4947-4951), and Green et al. (Adv. Mater., 2007, 19: 2836-2842), as evidenced by O’Brien et al. (Polymer, 2000, 41: 6027-6031).
	Anderson et al. teach a Michael addition method for combinatorial, automated high-throughput synthesis of a library of poly(beta-aminoesters) (PBAEs) from diverse diacrylates and amines and further evaluating the library for transfection efficiency.   Anderson et al. teach identifying 46 PBAEs exhibiting better DNA transfection efficiency than PEI (i.e., Anderson et al. teach a polyplex comprising PBAEs and DNA); out of these 46 PBAEs, 19 perform better than PEI but less than lipofectamine, while the remaining PBAEs perform better than lipofectamine.  One of the PBAEs performing better than PEI but less than lipofectamine is D28, obtained from bisphenol A ethoxylate diacrylate and 4-amino-1-butanol (claims 1, 18, 19, and 32).  See Anderson et al., paragraph bridging p. 3153 and 3154; p. 3154-3156; p. 3157, column 2, first paragraph.  
	The PBAEs of Anderson et al. comprise a diacrylate and an amine and are thus linear; they do not comprise trimethylpropane triacrylate (TMPTA) (claims 1, 18, 19, and 32).  However, the prior art teaches that hyperbranched polymers, including poly(esteramines), offer advantages over linear polymers: a larger population of terminal functional groups and more buffering capacity/enhanced nucleic acid condensation providing for enhanced transfection (see Zhou et al., Abstract; p. 4567, column 1; paragraph bridging p. 4567 and 4568; paragraph bridging p. 4573 and 4574; paragraph bridging p. 4580 and 4581; p. 4581).  Wu et al. teach that introducing branching into linear PBAEs by using TMPTA results in polymers containing primary, secondary, and tertiary amines exhibiting improved transfection efficiency and lower cytotoxicity (see Abstract; p. 3167, column 1 and Scheme 1; p. 3172, column 2).  Brey et al. teach that branching can be easily introduced during PBAEs synthesis by using a triacrylate in addition to diacrylates and amines.  Brey et al. teach testing a PBAEs library and selecting PBAEs which do not have optimal properties as this could demonstrate the potential improvement in properties with the addition of branching (p. 208, column 1, first two full paragraphs; p. 210, column 1 and Fig. 1).  Based on these teachings, one of skill in the art would have been motivated to especially modify the less optimal 19 PBAEs (including D28) disclosed by Anderson et al. by further including TMPTA in the reaction mixture with the reasonable expectation that introducing branching would further improve their transfection efficiency.  By doing so, one of skill in the art would have obtained and used a PBAE obtained by reacting TMPTA, bisphenol A ethoxylate diacrylate and 4-amino-1-butanol.
Anderson et al., Zhou et al., Wu et al., and Brey et al. do not teach capping with 3-morpholinopropylamine (claims 1, 18, and 19).  Green et al. teach end-modifying PBAEs with different end-capping amines to increase their transfection efficiency.  Green et al. teach that different PBAEs require different end-capping amines for optimal transfection (p. 2836, paragraph bridging columns 1 and 2 and column 2, first full paragraph; p. 2837-2838).  Sunshine et al. teach a library of amines (which library includes 3-morpholinopropylamine) and investigating the biological effects of end-capping by using the amines from this library to end-cap the PBAE C32 (p. 4948, paragraph bridging columns 1 and 2 and Fig. 1, compound 224; p. 4949, Fig. 2; p. 4950, column 1, second full paragraph).  Based on these combined teachings, one of skill in the art would have found obvious to modify the teachings of Anderson et al., Zhou et al., Wu et al., and Brey et al. by using a combinatorial approach and the amine library of Sunshine et al. to obtain end-capped branched PBAEs with the reasonable expectation that doing so would further improve the transfection efficiency as compared to the uncapped branched PBAEs.  By doing so, one of skill in the art would have obtained and used a PBAE obtained by reacting TMPTA, bisphenol A ethoxylate diacrylate and 4-amino-1-butanol and further end-capping with 3-morpholinopropylamine.
With respect to the molecular weight (claims 1, 18, and 19), Anderson et al. teach that polymer length (i.e., also molecular weight) is important for transfection efficiency and suggest creating a range of polymer lengths (molecular weight) to optimize the polymer for transfection efficiency (p. 3157, column 1, last paragraph).  Thus, one of skill in the art would have found obvious to vary the polymer molecular weight with the reasonable expectation that doing so would identify the molecular weight resulting in optimal transfection efficiency.
As evidenced by O’Brien et al., the [Symbol font/0x61] value recited in claims 1, 18, and 19 indicates the degree of branching with decreasing [Symbol font/0x61] values indicating increasing branching (see p. 6029, column 2, second full paragraph).  Zhou et al. teach that the degree of branching is a result effective variable with respect to transfection efficiency (see p. 4583).  One of skill in the art would have found obvious to use routine experimentation and vary the degree of branching (i.e., the [Symbol font/0x61] value) with the reasonable expectation that doing so would optimize the polymer with respect to transfection efficiency.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
5.	 The argument that there is no motivation to select D28 for further modification is not found persuasive for the reasons set forth in the rejection.  While the applicant argues that Anderson optimizes the best material from the initial screen, Anderson does not teach optimization via modification.  Similar to Green and Sunshine, Anderson selects the best performing polymers for performing transfection without introducing modifications into the polymer.
However, the rejection is based on introducing modifications and testing the effect of these modification on transfection efficiency.  As taught by Brey, selecting a PBAE which does not have optimal properties is needed to demonstrate the potential improvement in properties with the addition of modifications.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the combined teachings of all cited references suggests selecting the less optimal polymer for testing the potential benefits of branching.

The Wagaman Declaration has been previously considered and not found persuasive (see the non-final Office action of 6/18/2021).
While the Wagaman Declaration states that Brey does not teach or suggests improvement with addition of branching, the rejection does snot state this.  That adding branching improves transfection efficiency is taught by Zhou and Wu.  Brey was cited for providing the motivation for selecting less optimal polymer for further modification.  The combined teachings of Zhou, Wu, and Brey provide the suggestion to improve transfection of Anderson’s PBAEs by introducing branching.

The applicant argues that Green and Sunshine provide no motivation to specifically select 3-morpholinopropylamine.  However, the rejection does not state specifically selecting 3-morpholinopropylamine.  The rejection states testing Sunshine’s entire amine library (which includes 3-morpholinopropylamine), in view of Green’s teachings that different PBAEs require different end-capping amines for optimal transfection.

The argument of unexpected transfection efficiency and safety is not found persuasive. The prior art teaches that branching provides for enhanced transfection efficiency compared to the linear polymers.  For example, Zhou teaches that hyperbranched PEI is about 104 more efficient than linear PEI (see p. 4581, column 2).  
Zhou teaches that introducing hyperbranching into biodegradable polymers results in polymers exhibiting very low cytotoxicity and better transfection efficiency compared to hyperbranched PEI (see paragraph bridging p. 4581 and 4583; p. 4583).
The results in Fig. 15 were considered but not found persuasive for the reasons set forth in the final Office action of 10/1/2020.  
Although the applicant points to the fact that the branched PBAEs taught by Wu have the same transfection efficiency as PEI, the rejection is based on modifying the linear PBAEs taught by Anderson, which are already better transfection reagents compared to PEI.  Based on the teachings in the prior art, one of skill in the art would have reasonably expected that hyperbranching would further improve their transfection efficiency.  Since the prior art teaches that the degree of branching is a result effective variable with respect to transfection efficiency, one of skill in the art would have reasonably expected to optimize transfection efficiency by varying the degree of branching.
Conclusion
6.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633